DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed on 11/30/2021 are fully considered as follows:
Applicant argues that the claim interpretation to claim 14 should not be maintained in view of the amendments. This argument is persuasive in view of the amendments. Therefore, the claim interpretation is not maintained. 
Applicant argues that the 35 USC 102 and 103 rejections to claims 1, 14, and 20 should not be maintained in view of “the cited art fails to teach or suggest "receiving, by way of a user interface of a computing device, a selection of a predetermined time window for deorbiting the spacecraft; [and] selecting, by the computing device, a target landing site based on...the predetermined time window." However, in view of the amendments a new ground of rejection is below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (“Optimal Deorbit Guidance”) in view of Paschall (“A Self Contained Method for Safe & Precise Lunar Landing”) 
Regarding Claim 1, Baldwin teaches A method of deorbiting a spacecraft, comprising (Abstract: This paper presents the development and applications of a method for autonomous optimal deorbit guidance. The problem is for the guidance system to autonomously determine all the necessary guidance data and execute the finite-time deorbit maneuver in a minimum-propellant fashion that achieves desired entry interface (EI) conditions. Introduction: Spacecraft performing deorbit maneuvers): during the predetermined time window (I. Introduction: The Space Shuttle routinely performs finite-time deorbit maneuvers): (i) determining, by the computing device, a range target and a velocity target for reaching a predicted atmospheric entry location (I. Introduction the Shuttle targets a linear relationship between the flight path angle and velocity at EI), wherein the predicted atmospheric entry location corresponds to a point at which the spacecraft interacts with an atmosphere in order to reach the target landing site (Fig. 1 EI and landing site I. Introduction A feasible EI condition is one that will permit the vehicle to have a subsequent safe entry flight to the landing site.), (ii) determining, by the computing device, a back-propagated orbit state estimate of the spacecraft, wherein the back-propagated orbit state estimate of the spacecraft corresponds to an estimated location and path-angle of the spacecraft from the predicted atmospheric entry location based on the range target and the velocity target (Abstract: The problem is for the guidance system to autonomously determine all the necessary guidance data and execute the finite-time deorbit maneuver in a minimum-propellant fashion that achieves desired entry interface (EI) conditions. I. Introduction: An EI condition typically consists of downrange and crossrange to the landing site, velocity, and flight path angle at the specified altitude of about 122 km), (iii) comparing, by the computing device, the back-propagated orbit state estimate to a known orbit state of the spacecraft to determine that the back-propagated orbit state estimate has converged with the known orbit state (III. Numerical Algorithm: the crossrange consideration is handled by finding an initial coast of appropriate length so that the engine burn is timed to produce acceptable crossrange at the EI. Since this initial coast can run up to several orbital periods, a reasonable initial guess for this coast time would be very helpful to the quick convergence of the guidance algorithm.), and (iv) calculating, by the computing device, based on determining that the back-propagated orbit state estimate has converged with the known orbit state, (a) an estimated time of ignition for a propulsion system of the spacecraft and (b) an estimated burn velocity vector of the propulsion system using the range target and the velocity target (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition); and4318-0180-US-NP at or prior to an end time of the predetermined time window, performing a burn pulse by the propulsion system in accordance with the estimated time of ignition and the estimated burn velocity vector.  (Abstract: The solution contains the coast times before and after a burn, duration of the burn, and thrust direction profile during the burn. This study investigates both single- and two-burn deorbit maneuvers, and demonstrates how each works in different mission scenarios.)
Baldwin does not expressly disclose but Paschall discloses receiving, by way of a user interface of a computing device, a selection of a predetermined time window for deorbiting the spacecraft; (Page 1 Abstract: The lunar landing system under development by the ALHAT (Autonomous Landing and Hazard Avoidance Technology) project is addressing this by providing terrain-relative navigation measurements to enhance global-scale precision, an onboard hazard detection system to select safe landing locations, and an Autonomous GNC (Guidance, Navigation, and Control) capability to process these measurements and safely direct the vehicle to a landing location. Page 6-7, Fig. 2,  6. ALHAT MISSION SCENARIO: The de-orbit burn begins the sequence of maneuvers necessary to land on the lunar surface )
selecting, by the computing device, a target landing site based on a known orbit state of the spacecraft and the predetermined time window for deorbiting the spacecraft; (Page 9-10 Hazard Detection and Avoidance During Approach: During the Approach Phase, the hazard detection system must first scan the landing site for hazards and provide this information to the Autonomous Flight Manager system. The AFM uses this information in conjunction with metrics (e.g. fuel contours, proximity to targets of interest, etc) to create a prioritized list of preferred safe landing aim points. Once the landing aim point is selected (via crew or automatically if un-crewed), the GNC system must accurately move the vehicle above this safe point before the next phase. For robotic and cargo vehicles, this is all done automatically.)
In this way, the system of Paschall includes a descent and landing system. Like Baldwin, Paschall is concerned with deorbiting a spacecraft.
Therefore, from these teachings of Baldwin and Paschall, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Paschall to the system of Baldwin since doing so would enhance the system by allowing landings in more challenging terrain and provide more flexibility with regard to mission timing and lighting considerations, while maintaining safety.
Regarding Claim 3, Baldwin does not expressly disclose but Paschall discloses wherein selecting the target landing site for deorbiting the spacecraft comprises determining a priority level associated with each of the plurality of a ground locations based at least on a location type associated with each location and selecting a landing site having a highest priority level.  (Page 9-10 Hazard Detection and Avoidance During Approach: During the Approach Phase, the hazard detection system must first scan the landing site for hazards and provide this information to the Autonomous Flight Manager system. The AFM uses this information in conjunction with metrics (e.g. fuel contours, proximity to targets of interest, etc) to create a prioritized list of preferred safe landing aim points. Once the landing aim point is selected (via crew or automatically if un-crewed), the GNC system must accurately move the vehicle above this safe point before the next phase. For robotic and cargo vehicles, this is all done automatically.)
In this way, the system of Paschall includes a descent and landing system. Like Baldwin, Paschall is concerned with deorbiting a spacecraft.
Therefore, from these teachings of Baldwin and Paschall, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Paschall to the system of Baldwin since doing so would enhance the system by allowing landings in more challenging terrain and provide more flexibility with regard to mission timing and lighting considerations, while maintaining safety.
Regarding Claim 4, Baldwin does not expressly disclose but Paschall discloses wherein the spacecraft comprises a database of ground locations (Abstract: Algorithms to interpret raw active sensor terrain data and generate hazard maps as well as identify safe sites and recalculate new trajectories to those sites are included as part of the ALHAT System), and wherein determining the priority level associated with each of the plurality of ground locations comprises retrieving each priority level from the database of ground locations (Page 9-10 Hazard Detection and Avoidance During Approach: During the Approach Phase, the hazard detection system must first scan the landing site for hazards and provide this information to the Autonomous Flight Manager system. The AFM uses this information in conjunction with metrics (e.g. fuel contours, proximity to targets of interest, etc) to create a prioritized list of preferred safe landing aim points. Once the landing aim point is selected (via crew or automatically if un-crewed), the GNC system must accurately move the vehicle above this safe point before the next phase. For robotic and cargo vehicles, this is all done automatically.)
In this way, the system of Paschall includes a descent and landing system. Like Baldwin, Paschall is concerned with deorbiting a spacecraft.
Therefore, from these teachings of Baldwin and Paschall, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Paschall to the system of Baldwin since doing so would enhance the system by allowing landings in more challenging terrain and provide more flexibility with regard to mission timing and lighting considerations, while maintaining safety.
Regarding Claim 9, Baldwin teaches further comprising determining a type of the propulsion system (IV. Deorbit from Circular Orbits: The propulsion is from the Orbital Maneuvering System (OMS) engines), wherein calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system comprises calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system based on the type of the propulsion system.  (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition)
Regarding Claim 10, Baldwin teaches wherein calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system comprises calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition) based on a desired path-angle of the spacecraft and a desired velocity of the spacecraft relative to the atmosphere at the predicted atmospheric entry location.  (I. Introduction: the Shuttle targets a linear relationship between the flight path angle and velocity at EI)
Regarding Claim 11, Baldwin teaches further comprising, during the predetermined time window associated with deorbiting the spacecraft (I. Introduction: The Space Shuttle routinely performs finite-time deorbit maneuvers): determining a set of range targets and velocity targets having back-propagated orbit state estimates that converge with corresponding known orbit states of the spacecraft (Abstract: The problem is for the guidance system to autonomously determine all the necessary guidance data and execute the finite-time deorbit maneuver in a minimum-propellant fashion that achieves desired entry interface (EI) conditions. I. Introduction: An EI condition typically consists of downrange and crossrange to the landing site, velocity, and flight path angle at the specified altitude of about 122 km); and4618-0180-US-NP selecting an optimal range target and velocity target from the set of range targets and velocity targets that has a back-propagated orbit state estimate that most closely converges with a corresponding known orbit state (III. Numerical Algorithm: the crossrange consideration is handled by finding an initial coast of appropriate length so that the engine burn is timed to produce acceptable crossrange at the EI. Since this initial coast can run up to several orbital periods, a reasonable initial guess for this coast time would be very helpful to the quick convergence of the guidance algorithm.), wherein the range target and the velocity target correspond to the optimal range target and velocity target from the set of range targets and velocity targets (I. Introduction the Shuttle targets a linear relationship between the flight path angle and velocity at EI), and wherein calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system using the range target and the velocity target (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition), comprises calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system using the optimal range target and velocity target from the set of range targets and velocity targets.  (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition)
Regarding Claim 13, Baldwin teaches further comprising: prior to performing the burn pulse, determining a simulated outcome of the burn pulse in accordance with the estimated time of ignition and the estimated burn velocity vector based on known atmospheric conditions and the known orbit state of the spacecraft (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition. All the numerical results for finite-burn solutions are from such closed-loop guided simulations); and based on the simulated outcome, adjusting the estimated time of ignition and the estimated burn velocity vector. (I. Introduction: determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition)
Claims 5-6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (“Optimal Deorbit Guidance”) in view of Paschall (“A Self Contained Method for Safe & Precise Lunar Landing”) in further view of Cerimele (US 5064151 A) in further view of Spinelli (US 20110264312 A1).
Regarding Claim 5, Baldwin does not expressly disclose but Paschall discloses wherein selecting the target landing site for deorbiting the spacecraft comprises:  (Page 9-10 Hazard Detection and Avoidance During Approach: During the Approach Phase, the hazard detection system must first scan the landing site for hazards and provide this information to the Autonomous Flight Manager system. The AFM uses this information in conjunction with metrics (e.g. fuel contours, proximity to targets of interest, etc) to create a prioritized list of preferred safe landing aim points. Once the landing aim point is selected (via crew or automatically if un-crewed), the GNC system must accurately move the vehicle above this safe point before the next phase. For robotic and cargo vehicles, this is all done automatically.)
In this way, the system of Paschall includes a descent and landing system. Like Baldwin, Paschall is concerned with deorbiting a spacecraft.
Therefore, from these teachings of Baldwin and Paschall, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Paschall to the system of Baldwin since doing so would enhance the system by allowing landings in more challenging terrain and provide more flexibility with regard to mission timing and lighting considerations, while maintaining safety.
Baldwin does not expressly disclose but Cerimele discloses that no designated landing facilities on the map are reachable based on the known orbit state of the spacecraft and the predetermined time window for deorbiting the spacecraft (Col 19 Line 65 Water landing was the primary landing mode);
In this way, the system of Cerimele includes safely returning crew members from an earth orbiting vehicle to the earth with minimum cost and on-orbit preparation (Col 1 Lines 5-10). Like Baldwin, Cerimele is concerned with deorbiting a spacecraft.
Therefore, from these teachings of Baldwin and Cerimele, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Cerimele to the system of Baldwin since doing so would enhance the system by selecting a landing site from the display of rescue sites locations.
Baldwin does not expressly disclose but Spinelli discloses determining, based on a map of target ground locations ([0051] FIG. 4 shows map display 400), and responsive to determining that no designated landing facilities are reachable, selecting an emergency landing location that is reachable based on the known orbit state of the spacecraft and the predetermined time window for deorbiting the spacecraft ([0052] The map display 400 graphically illustrates obstructions and features that may be important when considering an emergency landing at a potential landing site), wherein the emergency landing location corresponds to a water zone polygon defining an area on a water surface. (Fig. 4 406A-B bodies of water)
In this way, the system of Spinelli includes systems and methods for determining landing sites for aircraft ([0001]). Like Baldwin, Spinelli is concerned with determining a landing site.
Therefore, from these teachings of Baldwin and Spinelli, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Spinelli to the system of Baldwin since doing so would enhance the system by displaying emergency landing sites on a map.
Regarding Claim 6, Baldwin does not expressly disclose but Cerimele discloses wherein selecting the emergency landing location comprises (Col 26 9-10 the crew can select one site): determining that an orbit path of the spacecraft crosses a boundary of the water zone polygon (Col 19 Line 65 Water landing was the primary landing mode Col 26 Lines 10- 15 Using knowledge of the orbital parameters, desired entry flight path angle, and vehicle weight input by the crew, the computer can determine the approximate deorbit burn duration and ignition point required to approach the selected site as close as possible); and responsive to determining that the orbit path of the spacecraft crosses the boundary of the water zone polygon, selecting the emergency landing location.  (Col 26 9-10 the crew can select one site)
In this way, the system of Cerimele includes safely returning crew members from an earth orbiting vehicle to the earth with minimum cost and on-orbit preparation (Col 1 Lines 5-10). Like Baldwin, Cerimele is concerned with deorbiting a spacecraft.
Therefore, from these teachings of Baldwin and Cerimele, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Cerimele to the system of Baldwin since doing so would enhance the system by selecting a landing site from the display of rescue sites locations.
Regarding Claim 12, Baldwin teaches further comprising: determining a forward-propagated atmospheric interface, wherein the forward-propagated atmospheric interface corresponds to expected force characteristics to be experienced by the spacecraft when entering the atmosphere based on the estimated time of ignition, the estimated burn velocity vector, and the known orbit state of the spacecraft (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition); wherein performing the burn pulse by the propulsion system in accordance with the estimated time of ignition and the estimated burn velocity vector comprises performing the burn pulse by the propulsion system at the actual time of ignition and in accordance with the actual burn velocity vector.  (Abstract: The solution contains the coast times before and after a burn, duration of the burn, and thrust direction profile during the burn. This study investigates both single- and two-burn deorbit maneuvers, and demonstrates how each works in different mission scenarios. I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition IV. Deorbit from Circular Orbits: The propulsion is from the Orbital Maneuvering System (OMS) engines)
Baldwin does not expressly disclose but Cerimele discloses determining an estimated range error and an estimated path-angle error of the spacecraft at the forward-propagated atmospheric interface based on the expected force characteristics (Col 27 Lines 12-17 As in all flight phases, the angle of attack during entry is intended to be 0 deg. An offset c.g. can cause a dispersed angle of attack resulting in lift being generated. This lift, since not accounted for in the trajectory predictions during deorbit, would induce targeting errors.); determining that the estimate range error converged within a threshold range error (Col 29 Lines 6-8 Contributions to the landing footprint include errors or uncertainties in deorbit impulse, navigation, vehicle mass, aerodynamics, and atmospheric density.); determining that the estimated path-angle error has converged within a threshold path- angle error (Col 29 Lines 13-20 the deorbit thrust or impulse could be in error and not corrected for if the burn duration were fixed; i.e., if a closed-loop guidance were not used. This would lead to a downrange miss distance of 24.5 n. mi. for every fps of impulse error. Likewise, errors of 27 n. mi. and 5.8 n. mi. in downrange and crossrange result from 1 deg uncertainties in thrust direction in-plane and out-of-plane); and calculating an actual time of ignition and an actual burn velocity vector based on (i) determining that the estimate range error converged within a threshold range error (Col 29 Lines 6-8 Contributions to the landing footprint include errors or uncertainties in deorbit impulse, navigation, vehicle mass, aerodynamics, and atmospheric density) and (ii) 4718-0180-US-NPdetermining that the estimated path-angle error has converged within a threshold path-angle error (Col 29 Lines 13-20 the deorbit thrust or impulse could be in error and not corrected for if the burn duration were fixed; i.e., if a closed-loop guidance were not used. This would lead to a downrange miss distance of 24.5 n. mi. for every fps of impulse error. Likewise, errors of 27 n. mi. and 5.8 n. mi. in downrange and crossrange result from 1 deg uncertainties in thrust direction in-plane and out-of-plane)
In this way, the system of Cerimele includes safely returning crew members from an earth orbiting vehicle to the earth with minimum cost and on-orbit preparation (Col 1 Lines 5-10). Like Baldwin, Cerimele is concerned with deorbiting a spacecraft.
Therefore, from these teachings of Baldwin and Cerimele, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Cerimele to the system of Baldwin since doing so would enhance the system by determining navigation errors.
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (“Optimal Deorbit Guidance”) in view of Paschall (“A Self Contained Method for Safe & Precise Lunar Landing”) in further view of Cerimele (US 5064151 A)
Regarding Claim 7, Baldwin does not expressly disclose but Paschall discloses wherein selecting the target landing site for deorbiting the spacecraft from the plurality of ground locations comprises (Page 9-10 Hazard Detection and Avoidance During Approach: During the Approach Phase, the hazard detection system must first scan the landing site for hazards and provide this information to the Autonomous Flight Manager system. The AFM uses this information in conjunction with metrics (e.g. fuel contours, proximity to targets of interest, etc) to create a prioritized list of preferred safe landing aim points. Once the landing aim point is selected (via crew or automatically if un-crewed), the GNC system must accurately move the vehicle above this safe point before the next phase. For robotic and cargo vehicles, this is all done automatically.)
In this way, the system of Paschall includes a descent and landing system. Like Baldwin, Paschall is concerned with deorbiting a spacecraft.
Therefore, from these teachings of Baldwin and Paschall, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Paschall to the system of Baldwin since doing so would enhance the system by allowing landings in more challenging terrain and provide more flexibility with regard to mission timing and lighting considerations, while maintaining safety.
Baldwin does not expressly disclose but Cerimele discloses further comprising, determining an expected arrival time for the spacecraft at each of a plurality of ground locations(Col 26 Lines 7-9 Distances to the rescue sites and predicted local times of landing are displayed to the crew), determining a landing site score for each ground location based on each corresponding expected arrival time and based on each corresponding priority level (Col 26 Lines 7-9 Distances to the rescue sites and predicted local times of landing are displayed to the crew); and selecting, as the target landing site for deorbiting the spacecraft, a particular ground location having a highest landing site score from the plurality of ground locations.  (Col 32 Lines 23-29 Prior to entering the final orbit the crew will have the opportunity to select from several candidate landing sites. Once the site is selected, the vehicle will travel to the appropriate orbital position and initiate the deorbit burn. In developing the return vehicle, several landing sites were identified. These are listed in Table 12)
In this way, the system of Cerimele includes safely returning crew members from an earth orbiting vehicle to the earth with minimum cost and on-orbit preparation (Col 1 Lines 5-10). Like Baldwin, Cerimele is concerned with deorbiting a spacecraft.
Therefore, from these teachings of Baldwin and Cerimele, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Cerimele to the system of Baldwin since doing so would enhance the system by selecting a landing site from the display of rescue sites locations.
Claim 8, 14, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (“Optimal Deorbit Guidance”) in view of Paschall (“A Self Contained Method for Safe & Precise Lunar Landing”)  in further view of Nagase (US 20140136029 A1).
Regarding Claim 8, Baldwin teaches determining the known orbit state of the spacecraft based on the sensor data.  (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition)
Baldwin does not expressly disclose but Nagase discloses further comprising: receiving, from one or more sensors of the spacecraft, sensor data indicative of at least a position and velocity of the spacecraft ([0050] sensor for measuring the current position of the body [0052] the sensor 32 so as to calculate the velocity of the spacecraft 10.); 
In this way, the system of Nagase includes a correcting method for correcting the reference trajectory based on a distance from the current position to the target position in the spacecraft in flight ([0015]). Like Baldwin, Nagase is concerned with the trajectory of a spacecraft.
Therefore, from these teachings of Baldwin and Nagase, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagase to the system of Baldwin since doing so would enhance the system by including sensor data of the spacecraft.
Regarding Claim 14, Baldwin teaches A system for deorbiting a spacecraft comprising: a spacecraft comprising (Abstract: This paper presents the development and applications of a method for autonomous optimal deorbit guidance. The problem is for the guidance system to autonomously determine all the necessary guidance data and execute the finite-time deorbit maneuver in a minimum-propellant fashion that achieves desired entry interface (EI) conditions. Introduction: Spacecraft performing deorbit maneuvers.): during the predetermined time window (I. Introduction: The Space Shuttle routinely performs finite-time deorbit maneuvers): (i) determine a range target and a velocity target for reaching a predicted atmospheric entry location (I. Introduction the Shuttle targets a linear relationship between the flight path angle and velocity at EI), wherein the predicted atmospheric 4818-0180-US-NP entry location corresponds to a point at which the spacecraft interacts with an atmosphere in order to reach the target landing site (Fig. 1 EI and landing site I. Introduction A feasible EI condition is one that will permit the vehicle to have a subsequent safe entry flight to the landing site.), (ii) determine, a back-propagated orbit state estimate of the spacecraft, wherein the back-propagated orbit state estimate of the spacecraft corresponds to an estimated location and path-angle of the spacecraft from the predicted atmospheric entry location based on the range target and the velocity target (Abstract: The problem is for the guidance system to autonomously determine all the necessary guidance data and execute the finite-time deorbit maneuver in a minimum-propellant fashion that achieves desired entry interface (EI) conditions. I. Introduction: An EI condition typically consists of downrange and crossrange to the landing site, velocity, and flight path angle at the specified altitude of about 122 km), (iii) compare the back-propagated orbit state estimate to a known orbit state of the spacecraft to determine that the back-propagated orbit state estimate has converged with the known orbit state (III. Numerical Algorithm: the crossrange consideration is handled by finding an initial coast of appropriate length so that the engine burn is timed to produce acceptable crossrange at the EI. Since this initial coast can run up to several orbital periods, a reasonable initial guess for this coast time would be very helpful to the quick convergence of the guidance algorithm.), and (iv) calculate based on determining that the back-propagated orbit state estimate has converged with the known orbit state, (a) an estimated time of ignition for a propulsion system of the spacecraft and (b) an estimated burn velocity vector of the propulsion system using the range target and the velocity target (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition); and cause the propulsion system to, at or prior to an end time of the predetermined time window, perform a burn pulse in accordance with the estimated time of ignition and the estimated burn velocity vector. (Abstract: The solution contains the coast times before and after a burn, duration of the burn, and thrust direction profile during the burn. This study investigates both single- and two-burn deorbit maneuvers, and demonstrates how each works in different mission scenarios.)
Baldwin does not expressly disclose but Paschall discloses receive, by way of a user interface of the computing device, a selection of a predetermined time window for deorbiting the spacecraft (Page 1 Abstract: The lunar landing system under development by the ALHAT (Autonomous Landing and Hazard Avoidance Technology) project is addressing this by providing terrain-relative navigation measurements to enhance global-scale precision, an onboard hazard detection system to select safe landing locations, and an Autonomous GNC (Guidance, Navigation, and Control) capability to process these measurements and safely direct the vehicle to a landing location. Page 6-7, Fig. 2,  6. ALHAT MISSION SCENARIO: The de-orbit burn begins the sequence of maneuvers necessary to land on the lunar surface )
7select a target landing site based on a known orbit state of the spacecraft and the predetermined time window for deorbiting the spacecraft; (Page 9-10 Hazard Detection and Avoidance During Approach: During the Approach Phase, the hazard detection system must first scan the landing site for hazards and provide this information to the Autonomous Flight Manager system. The AFM uses this information in conjunction with metrics (e.g. fuel contours, proximity to targets of interest, etc) to create a prioritized list of preferred safe landing aim points. Once the landing aim point is selected (via crew or automatically if un-crewed), the GNC system must accurately move the vehicle above this safe point before the next phase. For robotic and cargo vehicles, this is all done automatically.)
In this way, the system of Paschall includes a descent and landing system. Like Baldwin, Paschall is concerned with deorbiting a spacecraft.
Therefore, from these teachings of Baldwin and Paschall, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Paschall to the system of Baldwin since doing so would enhance the system by allowing landings in more challenging terrain and provide more flexibility with regard to mission timing and lighting considerations, while maintaining safety.
Baldwin does not expressly disclose but Nagase discloses a computing device having a processor and memory storing instructions executable by the processor to ([0049]The spacecraft 10 according to the present embodiment includes a CPU (central processing unit) 22 that is an arithmetic unit for comprehensively controlling operations of the spacecraft 10, a ROM (read only memory) 24 that is a storage means storing various programs and various data in advance, and a RAM (random access memory) 26 used as a work area when the CPU 22 executes various programs.)
In this way, the system of Nagase includes a correcting method for correcting the reference trajectory based on a distance from the current position to the target position in the spacecraft in flight ([0015]). Like Baldwin, Nagase is concerned with the trajectory of a spacecraft.
Therefore, from these teachings of Baldwin and Nagase, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagase to the system of Baldwin since doing so would enhance the system by including a processor and memory on the spacecraft.
Regarding Claim 16, Baldwin teaches and determine the known orbit state of the spacecraft based on the sensor data.  (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition)
Baldwin does not expressly disclose but Nagase discloses wherein the spacecraft further comprises: a plurality of sensors, wherein the instructions are further executable by the processor to receive, from one or more sensors of the spacecraft, sensor data indicative of at least a position and velocity of the spacecraft ([0049]The spacecraft 10 according to the present embodiment includes a CPU (central processing unit) 22 that is an arithmetic unit for comprehensively controlling operations of the spacecraft 10, a ROM (read only memory) 24 that is a storage means storing various programs and various data in advance, and a RAM (random access memory) 26 used as a work area when the CPU 22 executes various programs [0050] sensor for measuring the current position of the body [0052] the sensor 32 so as to calculate the velocity of the spacecraft 10.); 
In this way, the system of Nagase includes a correcting method for correcting the reference trajectory based on a distance from the current position to the target position in the spacecraft in flight ([0015]). Like Baldwin, Nagase is concerned with the trajectory of a spacecraft.
Therefore, from these teachings of Baldwin and Nagase, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagase to the system of Baldwin since doing so would enhance the system by including sensor data of the spacecraft.
Regarding Claim 17, Baldwin teaches wherein the spacecraft further comprises: a database of propulsion system characteristics, wherein the instructions are further executable by the processor to determine a type of the propulsion system (IV. Deorbit from Circular Orbits: The propulsion is from the Orbital Maneuvering System (OMS) engines), wherein calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system comprises, using the database of propulsion system characteristics, calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system based on the type of the propulsion system.   (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition)
Regarding Claim 18, Baldwin teaches wherein the spacecraft further comprises: a database of known atmospheric forces on the spacecraft associated with path-angles of the spacecraft and velocities of the spacecraft relative to the atmosphere (I. Introduction: the required values of velocity and flight path angle at EI are determined for various values of the apogee altitude), wherein calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system comprises calculating the estimated time of ignition for the propulsion system of the spacecraft and the estimated burn velocity vector of the propulsion system (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition) based on a desired path-angle of the spacecraft and a desired velocity of the spacecraft relative to the atmosphere at the predicted atmospheric entry location.  (I. Introduction: the Shuttle targets a linear relationship between the flight path angle and velocity at EI)
Regarding Claim 19, Baldwin teaches wherein the spacecraft further comprises: a simulation system for deorbiting the spacecraft (I. Introduction: All the numerical results for finite-burn solutions are from such closed-loop guided simulations), prior to performing the burn pulse, determining a simulated outcome of the burn pulse in accordance with the estimated time of ignition and the estimated burn velocity vector based on known atmospheric conditions and the known orbit state of the spacecraft (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition. All the numerical results for finite-burn solutions are from such closed-loop guided simulations); and based on the simulated outcome, adjusting the estimated time of ignition and the estimated burn velocity vector. (I. Introduction: determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition)
Baldwin does not expressly disclose but Nagase discloses wherein the instructions are further executable by the processor to ([0049]The spacecraft 10 according to the present embodiment includes a CPU (central processing unit) 22 that is an arithmetic unit for comprehensively controlling operations of the spacecraft 10, a ROM (read only memory) 24 that is a storage means storing various programs and various data in advance, and a RAM (random access memory) 26 used as a work area when the CPU 22 executes various programs [0050] sensor for measuring the current position of the body [0052] the sensor 32 so as to calculate the velocity of the spacecraft 10.)
In this way, the system of Nagase includes a correcting method for correcting the reference trajectory based on a distance from the current position to the target position in the spacecraft in flight ([0015]). Like Baldwin, Nagase is concerned with the trajectory of a spacecraft.
Therefore, from these teachings of Baldwin and Nagase, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagase to the system of Baldwin since doing so would enhance the system by including a processor and memory on the spacecraft.
Regarding Claim 20, Baldwin teaches 5118-0180-US-NPduring the predetermined time window (I. Introduction: The Space Shuttle routinely performs finite-time deorbit maneuvers): (i) determining a range target and a velocity target for reaching a predicted atmospheric entry location (I. Introduction the Shuttle targets a linear relationship between the flight path angle and velocity at EI), wherein the predicted atmospheric entry location corresponds to a point at which the spacecraft interacts with an atmosphere in order to reach the target landing site (Fig. 1 EI and landing site I. Introduction A feasible EI condition is one that will permit the vehicle to have a subsequent safe entry flight to the landing site.), (ii) determining a back-propagated orbit state estimate of the spacecraft, wherein the back-propagated orbit state estimate of the spacecraft corresponds to an estimated location and path-angle of the spacecraft from the predicted atmospheric entry location based on the range target and the velocity target (Abstract: The problem is for the guidance system to autonomously determine all the necessary guidance data and execute the finite-time deorbit maneuver in a minimum-propellant fashion that achieves desired entry interface (EI) conditions. I. Introduction: An EI condition typically consists of downrange and crossrange to the landing site, velocity, and flight path angle at the specified altitude of about 122 km), (iii) comparing the back-propagated orbit state estimate to a known orbit state of the spacecraft to determine that the back-propagated orbit state estimate has converged with the known orbit state (III. Numerical Algorithm: the crossrange consideration is handled by finding an initial coast of appropriate length so that the engine burn is timed to produce acceptable crossrange at the EI. Since this initial coast can run up to several orbital periods, a reasonable initial guess for this coast time would be very helpful to the quick convergence of the guidance algorithm.), and (iv) calculating based on determining that the back-propagated orbit state estimate has converged with the known orbit state, (a) an estimated time of ignition for a propulsion system of the spacecraft and (b) an estimated burn velocity vector of the propulsion system using the range target and the velocity target (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition); and at or prior to an end time of the predetermined time window, performing a burn pulse by the propulsion system in accordance with the estimated time of ignition and the estimated burn velocity vector. (Abstract: The solution contains the coast times before and after a burn, duration of the burn, and thrust direction profile during the burn. This study investigates both single- and two-burn deorbit maneuvers, and demonstrates how each works in different mission scenarios.)
Baldwin does not expressly disclose but Paschall discloses receiving, by way of a user interface of the computing device, a selection of a predetermined time window for deorbiting a spacecraft; (Page 1 Abstract: The lunar landing system under development by the ALHAT (Autonomous Landing and Hazard Avoidance Technology) project is addressing this by providing terrain-relative navigation measurements to enhance global-scale precision, an onboard hazard detection system to select safe landing locations, and an Autonomous GNC (Guidance, Navigation, and Control) capability to process these measurements and safely direct the vehicle to a landing location. Page 6-7, Fig. 2,  6. ALHAT MISSION SCENARIO: The de-orbit burn begins the sequence of maneuvers necessary to land on the lunar surface )
selecting a target landing site based on a known orbit state of the spacecraft and the predetermined time window for deorbiting the spacecraft; (Page 9-10 Hazard Detection and Avoidance During Approach: During the Approach Phase, the hazard detection system must first scan the landing site for hazards and provide this information to the Autonomous Flight Manager system. The AFM uses this information in conjunction with metrics (e.g. fuel contours, proximity to targets of interest, etc) to create a prioritized list of preferred safe landing aim points. Once the landing aim point is selected (via crew or automatically if un-crewed), the GNC system must accurately move the vehicle above this safe point before the next phase. For robotic and cargo vehicles, this is all done automatically.)
In this way, the system of Paschall includes a descent and landing system. Like Baldwin, Paschall is concerned with deorbiting a spacecraft.
Therefore, from these teachings of Baldwin and Paschall, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Paschall to the system of Baldwin since doing so would enhance the system by allowing landings in more challenging terrain and provide more flexibility with regard to mission timing and lighting considerations, while maintaining safety.
Baldwin does not expressly disclose but Nagase discloses A non-transitory computer readable medium having stored thereon instructions, that when executed by one or more processors of a computing device, cause the computing device to perform functions comprising ([0049]The spacecraft 10 according to the present embodiment includes a CPU (central processing unit) 22 that is an arithmetic unit for comprehensively controlling operations of the spacecraft 10, a ROM (read only memory) 24 that is a storage means storing various programs and various data in advance, and a RAM (random access memory) 26 used as a work area when the CPU 22 executes various programs.): 
In this way, the system of Nagase includes a correcting method for correcting the reference trajectory based on a distance from the current position to the target position in the spacecraft in flight ([0015]). Like Baldwin, Nagase is concerned with the trajectory of a spacecraft.
Therefore, from these teachings of Baldwin and Nagase, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagase to the system of Baldwin since doing so would enhance the system by including a processor and memory on the spacecraft.
Regarding Claim 21, Baldwin teaches determining the known orbit state of the spacecraft based on the sensor data.  (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition)
Baldwin does not expressly disclose but Nagase discloses the instructions further executable by the processor to: receiving, from one or more sensors of the spacecraft, sensor data indicative of at least a position and velocity of the spacecraft; and ([0050] sensor for measuring the current position of the body [0052] the sensor 32 so as to calculate the velocity of the spacecraft 10.); 
In this way, the system of Nagase includes a correcting method for correcting the reference trajectory based on a distance from the current position to the target position in the spacecraft in flight ([0015]). Like Baldwin, Nagase is concerned with the trajectory of a spacecraft.
Therefore, from these teachings of Baldwin and Nagase, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagase to the system of Baldwin since doing so would enhance the system by including sensor data of the spacecraft.
Regarding Claim 22, Baldwin teaches determining the known orbit state of the spacecraft based on the sensor data. (I. Introduction: The optimal deorbit guidance problem entails the determination of the time-of-ignition, burn time, and the direction of the thrust vector during the finite-time burn in order to achieve a feasible EI condition)
Baldwin does not expressly disclose but Nagase discloses the functions further comprising: receiving, from one or more sensors of the spacecraft, sensor data indicative of at least a position and velocity of the spacecraft; and ([0050] sensor for measuring the current position of the body [0052] the sensor 32 so as to calculate the velocity of the spacecraft 10.); 
In this way, the system of Nagase includes a correcting method for correcting the reference trajectory based on a distance from the current position to the target position in the spacecraft in flight ([0015]). Like Baldwin, Nagase is concerned with the trajectory of a spacecraft.
Therefore, from these teachings of Baldwin and Nagase, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nagase to the system of Baldwin since doing so would enhance the system by including sensor data of the spacecraft.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664